DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A and Species I in the reply filed on 5/26/2022 is acknowledged.
Claims 3 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.  Claim 1 is generic.

Claim Rejections - 35 USC § 112(b)
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in step (iii) it is unclear how the competitive non-fluorescent species interacts with the same specific sites the fluorescent species has interacted.  In particular, it is unclear how both the fluorescent species and the competitive non-fluorescent species are bound at the same time to the same specific site.  In order to further prosecution, the Examiner is interpreting the step to include replacement of the fluorescent species with the competitive non-fluorescent species.  Claims 2 and 4-7 are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa, Takashi, Tatsuya Ohsaka, Zhenfeng Bian, and Tetsuro Majima. "Single-molecule fluorescence detection of effective adsorption sites at the metal oxide–solution interface." The Journal of Physical Chemistry C 117, no. 21 (2013): 11219-11228. in view of Hugl et al. (US 5194393 A).
Regarding claim 1, Tachikawa teaches “The catechol moiety of CABODIPY readily binds to metal oxide surfaces in neutral water to afford detectable fluorescent complexes” (Fig. 1, p. 11220 upper left Col.) A method for super-resolution imaging of interactions between a non-fluorescent species and a material, the method comprising: (i) contacting the material with a fluorescent species, wherein the fluorescent species selectively interacts with specific sites in the material; “A 488 nm CW laser (Coherent; 0.5 kW cm−2 at the glass surface) was used to excite the dye” (Fig. 2A, p. 11220 right Col.) (ii) inducing fluorescence in said fluorescent species, and measuring a first fluorescence signal over an area of the material to provide a first quantified distribution map of said fluorescent species in said material, “The locations of the fluorescence bursts were determined with an accuracy of ∼50 nm using a two-dimensional Gaussian function to fit the distribution of the fluorescence intensity” (p. 11223 upper left Col.) wherein the resolution is less than 100 nm; “protic solvent molecules such as water and methanol molecules are likely to compete with the probe molecules in adsorbing on the particle surface” (p. 11224 left Col.) (iii) further contacting the material with a competitive non-fluorescent species that selectively interacts with the same specific sites as the fluorescent species; where the data comes from a measurement of fluorescence (iv) inducing fluorescence in said fluorescent species while in the presence of said competitive non-fluorescent species, and measuring a second fluorescence signal over an area of the material to provide a second quantified distribution map of said fluorescent species in said material, wherein the resolution is less than 100 nm; but does not appear to explicitly disclose (v) calculating the difference in intensity, wavelength, or blinking frequency between the first and second fluorescence signals over the area of material to provide a difference quantified distribution map based on the difference in signal intensity, wavelength, or blinking frequency between the first and second fluorescence signals over the area of material.
	However, Hugl teaches detection of not fluorescent-labeled analytes by observing the decrease in fluorescence emission after binding sites have been saturated with fluorescent-labeled molecules (Col 4 Lines 49-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tachikawa to include the technique of Hugl in order to “detect not only an analyte present in solution and labelled with a fluorescent” but also “detect in a competitive mode of functioning an analyte which is not fluorescent-labelled” (Col. 4 Lines 44-48).
	Regarding claim 2, Tachikawa teaches the use of a nonfluorescent species, CA-BODIPY, that becomes fluorescent when bound to sites on TiO2 (Fig. 1, p. 11220 upper left Col.).
	Regarding claim 4, Tachikawa teaches the use of binding sites on TiO2 nanoparticles (p. 11220 upper left Col.).
	Regarding claim 5, Tachikawa teaches the use of a nonfluorescent species, CA-BODIPY, that becomes fluorescent when bound to sites on TiO2 (Fig. 1, p. 11220 upper left Col.).
	Regarding claim 6, Tachikawa teaches the use of binding sites on TiO2 nanoparticles (p. 11220 upper left Col.).
	Regarding claim 7, Tachikawa teaches the use of binding sites on TiO2 nanoparticles (p. 11220 upper left Col.).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.J.D./
Examiner, Art Unit 1796               

/MATTHEW D KRCHA/
Primary Examiner, Art Unit 1796